Title: To Thomas Jefferson from William Brent, 7 November 1807
From: Brent, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington. 7th Nov. 1807
                        
                        Colo: Brent having notified to you his intention of resigning the Office of Marshal of the District of
                            Columbia, at the expiration of the present year—Mr. Daniel Bussard who acts as his principal Deputy within the County of
                            Washington, tells me, that it is his intention to apply to you for that appointment. He has requested me to state what I
                            may feel myself justified in saying in his behalf, and although I am far from presuming that any thing from me will
                            benefit him materially in his views, I deem it no more than an act of justice, having from my situation a good opportunity
                            of observing his official Deportment, to give him the feeble aid which my testimony may afford him.
                        Since Mr Bussard has acted in the Office of Marshal, his conduct has been such as I believe has given entire
                            satisfaction, and as far as it has come within my observation, he has done his Duty with correctness, fidelity and
                            humanity.
                        Mr Bussard tells me he will have the aid of Recommendations from among the most respectable of our
                            Inhabitants, in addition to testimonials which are already in his possession. His circumstances are, I have always
                            understood, perfectly independ[ant] and he has been uniformly a friend
                            of our present administration. I have the honor to be, with sentiments of the highest respect,
                        Sir, Your Mo: Obt Serv.
                        
                            Wm Brent
                            
                        
                    